department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date february uil dear contact person identification_number contact number employer_identification_number form required to be filed tax years this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in sec_501 c recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 c donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file file the returns in accordance with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter if you have any questions about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely karen schiller acting director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division contact person identification_number contact number fax number employer_identification_number date january uil legend state date date church website pastor director director director director director director dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 a based on the information provided we have concluded that you do not qualify for exemption under sec_501 c the basis for our conclusion is set forth below facts you are incorporated as a religious corporation under state law as of date your articles of incorporation hereinafter articles state that you are organized exclusively for religious purposes within the meaning of sec_501 c specifically you are organized to provide church and spiritual services to those who do not have a church affiliation or denomination you filed form_1023 application_for recognition of exemption under sec_501 c of the internal_revenue_code on date you state that your purpose is to introduce or re-introduce individuals to christianity without the pressure of denomination or dogma and rites to hinder the words of the bible accordingly you identify yourself as non-denominational you have a written creed statement of faith or summary of beliefs similar to standard protestant christian beliefs specifically you state that t he statement of beliefs for christians is one god in all of existence and he created the universe and adam and eve the original parents and that you believe in the holy trinity father son and holy spirit accordingly your distinct religious history is the history of christianity generally furthermore you use the bible as your religious literature you state that you are focused solely on being a church and do not at this time nor do you foresee in the future any outside activities which would prevent you from devoting of your time to the veneration of the god and his three distinct forms the father the son and the holy spirit nonetheless you indicate that you do not have regularly scheduled religious services you do not have an established place of worship you do not have an organized religious hierarchy or ecclesiastical government you do not ordain commission or license ministers or religious leaders you do not issue church charters you are not part of a group of churches with similar beliefs and structures you do not have an established congregation or other regular membership group your members may be associated with other denominations or churches and you do not provide a school for the religious instruction of the young you state that your established place of worship is website in the future your goal is to seek a place of worship and propagate the word of the lord both online and in a brick and mortar location however you provide no timeline for the accomplishment of this goal at this time your only activity is recording religious sermons and messages for viewing online at website you state that your congregation worships together on sunday for a common day of worship however you also state that your services are prepared for viewing by your congregation when they have time to reflect upon the word of the day and teachings as provided by pastor ' that your congregation worships together at the convenience of the individual and that your videos are not scripted for a time or place your spiritual leader is pastor pastor received formal training from and was ordained by church pastor records and uploads your videos which focus on the word and not a eucharistic service you do not state how many videos you have posted additionally you do not clearly state how often these videos are recorded and uploaded you refer to your services as daily services but the videos on website are titled weekly message and appear to be uploaded only two to three times a month you state that you do not have a formal membership process and that you maintain a roster of those who participate in your worship and the members of your congregation however you failed to indicate how many members you have furthermore your videos may be viewed on your website without first signing into an account you indicate that you conduct baptisms weddings funerals and other religious rites but do not indicate when and where these rites are conducted your bylaws state that your board_of directors consists of seven individuals but you list only six individuals in your form_1023 pastor serves as director you state that director and director are related by marriage however director director director and director also appear to be related to each other by blood or marriage currently you fund your activities solely through contributions from pastor in the future you intend to conduct formal fundraising activities specifically you state that you will fundraise via word of mouth and mobile marketing additionally you intend to solicit donations in the form of tithes and offerings through website your suggested tithe is percent of a member's income law sec_170 describes a church_or_convention_or_association_of_churches sec_501 c exempts from taxation any corporation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition or for the prevention of cruelty to children or animals provided no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1 c -1 a provides that in order to be exempt as an organization described in sec_501 c an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational or operational_test it is not exempt sec_1 c -1 c provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 c an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose revrul_56_262 c b provides that an organization qualifies as a church only if its principal purpose or function is that of a church an organization whose activities include the conducting of religious services and or the ministration to the sick or mentally retarded may have characteristics of a church and a hospital and an educational_institution but where the principal purpose or function of such an organization is not that of a church or association of churches or an educational_organization or a hospital it will not qualify under any of the classes of organizations set forth in sec_170 a i ii or iii revrul_68_563 1968_2_cb_212 provides that a religious broadcasting station that did not sell commercial or advertising time qualified for recognition under sec_501 c even though it operated on a commercial license ordained ministers formed and directed the organization for religious purposes the organization operated a radio station to broadcast worship services and other programs having religious content the ministers conducted sunday services and daily chapel hours over the air the organization devoted the remaining broadcast time to religious guidance and inspirational music contribution from the organization's listening public supported the organization the organization did not sell time for commercial purposes the ruling determined that under these circumstances the organization carried on religious activities by broadcasting worship services and other programs having religious content accordingly the organization qualified for recognition under sec_501 c as a religious_organization in 326_us_279 the supreme court determined that the presence of a single non-exempt purpose if substantial in nature will destroy exemption under sec_501 c regardless of the number or importance of any other exempt purposes in 614_f3d_1383 fed cir the court_of_appeals affirmed the court of federal claim's determination that the organization did not qualify as a church under sec_170 the court_of_appeals discussed the criteria but ultimately decided that the associational test was more appropriate for determining church status even though the two tests overlap the associational test defines a church as an organization that includes a body of believers who assemble regularly for communal worship in other words the associational test requires that a church must create as part of its religious activities the opportunity for members to develop fellowship by worshipping together the court_of_appeals therefore found that the organization did not satisfy the associational test because the organization did not conduct regular meetings or have a regular congregation furthermore the court_of_appeals found that disseminating religious information through an electronic ministry to a virtual congregation did not fulfill the associational role required to be classified as a church under sec_170 in 927_f2d_335 8th cir the court_of_appeals affirmed the tax court's determination that the organization was not a church under sec_170 a i adopting the criteria the court_of_appeals determined that the organization did not meet enough of the criteria to qualify as a church the organization lacked an established congregation an organized ministry and religious education for the young regarding the congregation the court_of_appeals found that the organization did not have an established congregation because nothing indicate d that the participants considered the organization their church in 490_fsupp_304 d d c the court held that a religious_organization exempt under sec_501 c was not a church described in sec_170 the court applied a fourteen criteria developed by the internal_revenue_service to evaluate applications for church status the fourteen criteria are a distinct legal existence a recognized creed and form of worship a definite and distinct ecclesiastical government a formal code of doctrine and discipline a distinct religious history a membership not associated with any church or denomination an organization of ordained ministers ordained ministers selected after completing prescribed studies a literature of its own established place of worship regular congregations regular religious services sunday schools_for religious instruction of the young and schools_for the preparation of its ministers no one factor is controlling and not all fourteen may be relevant to a determination however the court noted that several factors are of central importance the existence of an established congregation served by an organized ministry the provision of regular religious services religious education for the young and the dissemination of a doctrinal code at a minimum a church includes a body of believers or communicants that assemble regularly in order to worship rationale an organization seeking tax-exempt status under sec_501 c must be organized and operated exclusively for charitable or other exempt purposes with no part of its net_earnings inuring to the benefit of any private_shareholder_or_individual see also sec_1 c -1 a the presence of a single non-exempt purpose if substantial in nature will destroy exemption under sec_501 c regardless of the number or importance of any other exempt purposes 326_us_279 see sec_1_501_c_3_-1 the materials you submitted state that you are seeking recognition of tax exempt status under sec_501 c and classification as church under sec_170 based on a review of your activities you are described in sec_501 c because of your religious activities however you failed to establish that you meet the classification requirements as a church under sec_170 as explained below qualification as an organization described in sec_501 c you request classification as a church under sec_170 in order to qualify as a church under sec_170 a i an organization must be described in sec_501 c an organization may be an organization described in sec_501 c if it is organized and operated exclusively for religious purposes neither the code nor the treasury regulations define the term religious however the revenue rulings and case law provide examples of religious organizations for instance revrul_68_563 determined that a nonprofit religious broadcasting station that did not sell commercial or advertising time qualified for recognition under sec_501 c as a religious_organization because the organization carried on religious activities by broadcasting worship services and other programs having religious content similarly foundation for human understanding v united_states involved an organization recognized under sec_501 c as a religious_organization operating an electronic ministry 614_f3d_1383 fed cir the foundation broadcast sermons over the radio and internet at set times the government disputed the organization's classification under sec_170 not its qualification under sec_501 c like the organizations in revrul_68_563 and in foundation for human understanding your sole activity is recording religious sermons and messages for viewing online at website accordingly you engage exclusively in religious activities because you conduct an electronic ministry therefore you are described in sec_501 c qualification as a church under sec_170 a i however even if an organization is organized and operated for religious purposes within the meaning of sec_501 c it is not necessarily a church within the meaning of sec_170 a i an organization qualifies as a church only if its principal purpose or function is that of a church revrul_56_262 the courts generally explain that congress intended a more restricted definition for a 'church' than for a 'religious organization ' u 614_f3d_1383 the difference between a religious_organization and a church is t he means by which an avowedly religious purpose is accomplished id the service does not define church but rather employs criteria when considering whether an organization is a church within the meaning of sec_170 u 490_fsupp_304 d d c no controlling weight is given to anyone factor however there are several criteria that are of central importance the existence of an established congregation served by an organized ministry the provision of regular religious services and religious education for the young and the dissemination of a doctrinal code id the courts generally call these requirements the associational test which defines a church as an organization that includes a body of believers who assemble regularly for communal worship 614_f3d_1383 in foundation for human understanding the court_of_appeals_for_the_federal_circuit stated that u w hile the associational test does not demand that religious gatherings be held with a particular frequency or on a particular schedule it does require gatherings that by virtue of their nature and frequency provide the opportunity for members to form a religious fellowship through communal worship other factors such as educational instruction or promulgation of doctrine do not satisfy the requirements of the associational test 490_fsupp_304 for example in spiritual outreach society v commissioner the united_states court_of_appeals for the eighth circuit determined that the spiritual outreach society did not qualify for recognition as a church 927_f2d_335 8th cir the organization conducted bi-monthly musical programs featuring gospel music and congregational singing on saturdays so as to not conflict with its participants' church attendance on sundays the service determined and the court agreed that the organization did not qualify as a church specifically the organization failed to show that it had an established congregation and an organized ministry the organization also did not provide for the religious education of the young therefore the organization did not qualify as a church for federal tax purposes see 614_f3d_1383 determining that the foundation failed to satisfy the minimum associational requirements with its electronic ministry like the organization in spiritual outreach society you fail to meet the most important of the criteria-the minimum associational requirements you state that you do not have an established congregation because your services occur entirely through the internet as determined by foundation for human understanding the associational component is not satisfied when worship occurs solely over the radio or internet 614_f3d_1383 furthermore you fail to provide information establishing that you have regular services instead you state that you post your messages and sermons for your members to view at their own convenience additionally nothing indicates that your members consider you to be their church rather you do not require your members to give up ties to or membership in other reugious organizations furthermore you do not have an organized ministry or a school for the preparation of your ministers your ministers are neither required to be ordained nor to complete a prescribed course of study although pastor is ordained by church finally you do not provide religious instruction for the young nonetheless you do meet some of the criteria for example you have a distinct legal existence as a religious corporation under state law a formal code of doctrine and discipline based on the christian faith and a distinct religious history however the satisfaction of these few criteria is not sufficient in the absence of the associational requirements to qualify you as a church within the meaning of sec_170 conclusion based on the above we have determined that you fail to meet the requirements necessary to be recognized as a tax-exempt_organization under sec_501 c and classified as a church under sec_170 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury i declare that i have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains al the relevant facts and such facts are true correct and complete this declaration must be signed by an elected officer a member of the board_of directors or a trustee rather than an attorney or accountant you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power ofattorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely karen schiller acting director exempt_organizations rulings and agreements
